Case 1:20-cv-00805-PLM-PJG ECF No. 1-4, PageID.47 Filed 08/24/20 Page 1 of 3




From: Carol Siemon <CSiemon@ingham.org>
Date: Tue, Aug 18, 2020, 5:11 PM
Subject: RE: your requests for input about planned election-related activities
To: Sallen@wowway.com <Sallen@wowway.com>, lindaleetarver@gmail.com
<lindaleetarver@gmail.com>



I have had an opportunity to consult with our county health director and consider the various
EOs and how they interplay. I am sorry to report that your events, as planned, do not comply
with the EOs. More importantly, it is simply unsafe to have that many people together even if
it were a vast room. I understand that Zoom is imperfect but that might be the only option that
follows the EOs. I will suggest that I have recently been a part of a large national zoom
meeting where individual breakouts were created throughout the full day event and those were
very effective for breaking out for discussions, etc and then reconvening as a large group.
These are very challenging times and while I wish I could say “but for a good cause like this
the rules can be broken,” that is simply not safe or fair for others.



This is what my public health director reported:



“The EO only allows 10 indoors. Even in a huge ballroom. Bars and restaurants are 50%
capacity. Indoor gatherings are at 10. So these events aren’t happening. Lansing Center is
not holding any meetings or conferences. Same with Henry Center on campus and so on. I
had that one interpreted by the state as well.”




Carol A. Siemon

Ingham County Prosecutor

303 W. Kalamazoo Street 4R

Lansing, MI 48933

(517) 483-6272

csiemon@ingham.org


                                             Exhibit D
Case 1:20-cv-00805-PLM-PJG ECF No. 1-4, PageID.48 Filed 08/24/20 Page 2 of 3




From: Carol Siemon
Sent: Tuesday, August 18, 2020 4:25 PM
To: 'Sallen@wowway.com' <Sallen@wowway.com>; 'lindaleetarver@gmail.com'
<lindaleetarver@gmail.com>
Cc: Linda Vail <LVail@ingham.org>; Benjamin Hall <BHall@ingham.org>; Michael
Cheltenham <MCheltenham@ingham.org>
Subject: your requests for input about planned election-related activities



Thank you for your letters I received today concerning important election-related
events. I consider voting to be one of the fundamental rights of all citizens and
encourage efforts to support voter registration and election-related activities. We
share your concern about how to plan for important events for the future when Covid
19 has created such a changing landscape.



We will provide you a response to your inquiries ASAP. The simple, but incomplete,
answer is that we do enforce the governor’s executive orders (EO) via a citation or
criminal complaint, but only if that is the last resort to guarantee adherence and public
safety. I have asked for guidance from our county Health Officer and the assistant
prosecutor I’ve assigned as our point person on EOs. While I can never promise in
advance if we will or will not charge someone in a specific future situation, we do
attempt to provide as much guidance as we can about the kinds of factors we would
evaluate before authorizing a warrant.



A perhaps significant factor that was not mentioned in either of your letters is the
capacity of the specific venues you plan to use. Social distancing in a ballroom with a
capacity for 500 persons would potentially be a very different issue from using a
smaller capacity room, for example.



Carol A. Siemon

Ingham County Prosecutor

303 W. Kalamazoo Street 4R

Lansing, MI 48933

(517) 483-6272
Case 1:20-cv-00805-PLM-PJG ECF No. 1-4, PageID.49 Filed 08/24/20 Page 3 of 3


csiemon@ingham.org
